FILED
                             NOT FOR PUBLICATION                            APR 27 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CALVIN ROUSE, AKA Abdur Rashid                    No. 11-35200
Khalif,
                                                  D.C. No. 3:09-cv-05655-RBL
               Plaintiff - Appellant,

  v.                                              MEMORANDUM *

RON VAN BOENING; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                              Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Washington state prisoner Calvin Rouse, a.k.a. Abdur Rashid Khalif,

appeals pro se from the district court’s summary judgment in his 42 U.S.C. § 1983

action alleging various constitutional violations. We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo, Ramirez v. City of Buena Park, 560 F.3d
1012, 1019 (9th Cir. 2009), and we affirm.

      The district court properly granted summary judgment because plaintiff

failed to raise a genuine dispute of material fact as to any of his claims. See

Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986);

see also Lewis v. Casey, 518 U.S. 343, 349-51 (1996) (access to court); Sandin v.

Conner, 515 U.S. 472, 484 (1995) (due process); Shakur v. Schriro, 514 F.3d 878,

884, 888 (9th Cir. 2008) (free exercise and RLUIPA); Pratt v. Rowland, 65 F.3d
802, 807 (9th Cir. 1995) (retaliation).

      The district court did not abuse its discretion by granting defendants’ motion

to quash defendant Van Boening’s deposition. See Laub v. U.S. Dep’t of Interior,

342 F.3d 1080, 1093 (9th Cir. 2003) (“A district court is vested with broad

discretion to permit or deny discovery. . . .”).

      The district court did not abuse its discretion by declining to continue

defendants’ summary judgment motion until plaintiff could conduct additional

discovery because plaintiff failed to identify the specific facts that additional

discovery would have revealed or how those facts would have been essential to

defeat the summary judgment motion. See California ex rel. Cal. Dep’t of Toxic




                                            2                                       11-35200
Substances Control v. Campbell, 138 F.3d 772, 779-80 (9th Cir. 1998) (reviewing

for an abuse of discretion and setting forth relevant factors).

      Plaintiff’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           3                              11-35200